department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uil no attn legend company a company b attorney c dear tep pa t this is in response to a letter dated date in which you request through your authorized representative an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations the p a regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev_proc to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of company a's ruling_request company a is the parent company of company b company a and company b are separate corporate entities that maintain separate lines of business since date company a has maintained a qualified_plan under sec_401 and sec_401 of the code 401_k_plan prior to company b did not offer its employees a qualified_retirement_plan in company a and company b consulted with an experienced employee_benefits attorney attorney c regarding establishing a retirement_plan for company b’s employees attorney c recommended that company b establish its own 401_k_plan and elect to be treated as a qslob under sec_414 company a company b and attorney c agreed that attorney c would design and implement company b’ sec_401 plan including preparing the plan document summary_plan_description and qslob filing effective date with attorney c’s assistance company b established the 401_k_plan for its employees since company a and company b had worked with attorney c ona number of employee_benefits matters and they believed that attorney c was handling the filing of the form 5310-a in september and october of company a asked attorney c for copies of attorney c’s work including the completed form 5310-a attorney c assured company a that he would personally deliver the requested documents the first week in november of but he failed to do so after repeated unsuccessful attempts to obtain the documents company a became increasingly frustrated with attorney c’s non- responsiveness on date company a interviewed new legal counsel who advised company a that the deadline for filing the form 5310-a for the testing year had passed company a continued its attempts to contact attorney c for verification that the form 5310-a had been filed date company a learned that attorney c had failed to timely file the form 5310-a when attorney c provided company a with the form 5310-a in draft form company a immediately hired new legal counsel to handle the qslob matter on date company a’s new legal counsel requested relief from the service under sec_301_9100-1 of the p a regulations prior to this date the service was unaware of company a’s failure to make the election to be treated as a qslob finally on company a requests a ruling that the service grant an extension of time pursuant to sec_301_9100-1 of the p a regulations to file the notice of an election described in sec_3 of revproc_93_40 to be treated as a qslob under sec_414 of the code for the plan_year in general sec_414 of the code provides that for purposes of sec_129 and sec_410 an employer shall be treated as operating separate lines of business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qslobs for the year the employer may apply the minimum coverage requirements of sec_41 b including the nondiscrimination requirements of sec_401 and the minimum participation requirements of sec_401 separately with respect to the employees in each qualified separate business line sec_414 of the code requires that an employer notify the secretary o the treasury that a line_of_business is being treated as separate for purposes of sec_129 and sec_410 sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 of the p a regulations states that the regulations under sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner of internal revenue commissioner’ will use to determine whether to grant an extension of time to make a regulatory election it further provides that the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 of the p a regulations defines a regulatory election to mean an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer elects to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 constitutes a regulatory election sec_301_9100-1 of the p a regulations provides that the commissioner in the commissioner's discretion may grant a reasonable extension of time under the rules of sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 _ sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if i the taxpayer’s request for relief under this section is filed before the failure to make a timely election is discovered by the service ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make ‘ or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section company a's ruling_request contains an explanation describing the circumstances that caused its failure to give the service timely notice of its qslob election for the testing year since attorney c had competently handled company a’s employee benefit matters and company a company b and attorney c had agreed that attorney c would timely file the form 5310-a thus company a reasonably believed that attorney c would handle the timely filing of the form 5310-a company a also requested relief under sec_301_9100-1 of the p a regulations prior to the service discovering the failure_to_file the election thus company a satisfies clauses i and v of sec_301_9100-3 in addition because the statute_of_limitations for company a’ sec_2010 tax_year remains open the interests of the government would not be prejudiced by providing relief accordingly company a is granted an extension of days from the date of the issuance of this ruling letter to file notification of the qslob election on form 5310-a with the appropriate office of the service no opinion is expressed as to whether the separate lines of business_of_the_taxpayer satisfy the requirements under sec_414 of the code this ruling does not constitute a determination that a separate_line_of_business satisfies the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the federal_income_tax regulations no opinion is expressed as to the tax treatment of the transaction described herein under any other provisions of the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact sincerely yours wills carlton a watkins manager employee pians technical group enclosures deleted copy of letter_ruling notice cc
